DETAILED ACTION
First Office Action with respect to claims 11-18.  Claims 11 and 15 are independent. This application is a 371 of international application PCT/CN2018/096596 filed 07/23/2018.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for a rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

List of cited references
US-2020/0029302 A1
Cox et al. 
01-2020
3GPP TSG RAN 
WG1 Meeting #89
R1-1708072
R1-1707021
R1-1707319
05-2017


Claim Objections
Claims 11, 14, 15 and 18 are objected to for the following.  Independent claims 11 and 15 refer to an UE and an eNB without defining the acronyms in the claims as, for example, A user equipment (UE).   Appropriate correction is required. Claims 14 and 18 recite …any one of claim 11 and 15,  respectively. Examiner suggests removing the any one from the language.  Appropriate correction is required.



Claim Interpretation
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  Although claims of issued patents are interpreted in light of the specification, prosecution history, prior art and other claims, this is not the mode of claim interpretation to be applied during examination. During examination, the claims must be interpreted as broadly as their terms reasonably allow. In re American Academy of Science Tech Center, 367 F.3d 1359, 1369, 70 USPQ2d 1827, 1834 (Fed. Cir. 2004) (The USPTO uses a different standard for construing claims than that used by district courts; during examination the USPTO must give claims their broadest reasonable interpretation in light of the specification.) MPEP 2111.01 I.   “Though understanding the claim language may be aided by explanations contained in the written description, it is important not to import into a claim limitations that are not part of the claim. For example, a particular embodiment appearing in the written description may not be read into a claim when the claim language is broader than the embodiment.” Superguide Corp. v. DirecTV Enterprises, Inc., 358 F.3d 870, 875, 69 USPQ2d 1865, 1868 (Fed. Cir. 2004). MPEP 2111.01 II.  
Independent claims 1 and 15 are presented in broad terms.  Claim 1 recites a UE comprising a detection unit to detect a wake-up signaling (WUS), and a determination unit to, when the UE detects the WUS, determine a paging occasion (PO), wherein a time-offset between an end of a WUS duration and a start of the PO is configured by system information. The specification primarily teaches the wake-up signal scenario described in the cited prior art. A UE wireless receiver receives a wake-up signal (WUS) transmitted from an eNB, or access node. When the WUS is received the UE determines a paging occasion (PO) that is offset in time from 
As Applicants are likely aware, a UE detecting ‘a wake-up signaling’ may be interpreted as any type of signal ‘detected’ by the UE related to determining when a PO takes place.  The signal could be an interrupt timer, software time-out, or any other onboard mechanism designed to ‘wake’ the processor.  The signal could also be a received signal obtained in the DRX cycle wake-up period monitoring the paging time window in various search spaces.  Examiner recommends clarifying the steps of the claim by specifying what the wake-up signal is, how the time offset is configured and how the time offset is used to determine the PO.
Claims 12 and 16 state that the duration of the WUS is derived by a maximum number of repetitions for Narrowband Physical Downlink Control channel (NPDCCH) for paging.  Is WUS a wake-up signal or a wake-up signaling?  In other words, is the duration of WUS the width of the signal received or the time for multiple WUS signaling to occur such as a WUS being received for each repetition of NPDCCH for paging? Please contact the Examiner should you wish to clarify what is being claimed for claims 12 and 16.
Workgroup meeting contributions R1-1708072, R1-1707021 and R1-1707319, hereafter collectively referred to as 3GPP, comprise discussions directed to the low-power, or wake-up signal (WUS) to reduce the UE power usage by allowing the UE to ‘sleep’ until the WUS signal is received before looking for the paging signals.  The prior art of Cox, Wong and Zhang also teach the WUS/page signal elements and UE receive timing for the signals.   

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows: 

a. Determining the scope and contents of the prior art.
b. Ascertaining the differences between the prior art and the claims at issue.
c. Resolving the level of ordinary skill in the pertinent art.
d. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11-18 are rejected under 35 U.S.C. 103 as being un-patentable over Cox (2020/0029302) in view of 3GPP (R1-1708072, R1-1707021, R1-1707319).

Regarding claim 11, Cox discloses – An UE (601, 602) [0086-0089], comprising a detection unit to detect a wake-up signaling (WUS) and a determination unit to, when the UE detects the WUS, determine a paging occasion (PO) (WUS can be transmitted immediately before or at a fixed offset from the on-duration of the cDRX and paging occasions) [0182, 0268, 0273], wherein a time-offset between an end of a WUS duration and a start of the PO is configured by system information. (the use of the WUS can be RRC configured, and the configuration can be cell-specific via SIB signaling to inform the UEs in the cell that the WUS is supported in the cell.)[0176] Also, see [0106, 0112, 0182, 0190-0191, 0227] and Figs. 6 & 15.

R1-1707021 teaches ‘wake-up signal’ for paging, etc. R1-1708072 discusses signalling for efficient decoding of physical channels and R1-170707319 provides an analysis of impact of Wake-up signaling on power consumption and resource efficiency for feNB-IoT.  While there are more references on the topic available via 3GPP these three references will be considered along with the patent application references noted above.
Before the effective filing date of the claimed invention it would have been obvious to one of ordinary skill in the art to have considered the 3GPP open standards discussions pertinent to the Cox invention to understand the various factors under consideration into the implementation of the WUS/page signaling. The modification of Cox with any of the 3GPP contributions would have allowed for the development of the UE/eNB air interface able to operate in compliance with the known standards. The resulting combination would have fallen within the scope and practice of the art whereby practitioners likely would have yielded predictable results.

Regarding claim 12, Cox discloses the duration of the WUS is derived by a maximum number of repetitions for Narrowband Physical Downlink Control channel (NPDCCH) for paging. (the eNB may configure, in a cell-specific manner, the maximum number of repetitions to be used for WUS.) [0104, 0110, 0177, 0191] 3GPP teaches repetition number, R.sub.max, for 

Regarding claim 13, Cox discloses that more than one POs can be configured for one WUS by system information. [0190-0191] and Fig. 15. As noted for claim 11, it would have been obvious to combine 3GPP with Cox in considering a standards compatible scenario for the WUS/page design.

Regarding claim 14, Cox discloses the WUS and the PO(s) are on a same NB-IoT carrier. [0187] (3GPP also teaches an option of sending the WUS together with the paging NPDCCH. Fragmentation is largely alleviated considering the low paging probability in NB-IoT, and the continuous resource mapping of the WUS and NPDCCH for paging.) R1-1707021 at Sections 3.1, 4.1 and Figs. 1 & 2. As noted for claim 11, it would have been obvious to combine 3GPP with Cox in considering a standards compatible scenario for the WUS/page design.

Regarding claim 15, the analysis used for claim 11 applies as the claims contain similar features. 
Regarding claim 16, the analysis used for claim 12 applies.
Regarding claim 17, the analysis used for claim 13 applies.
Regarding claim 18, the analysis used for claim 14 applies.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US-2020/0059862 A1
Wong et al.
02-2020
US-2020/0145921 A1
Zhang et al.
05-2020
US-2014/0211678 A1
Jafarian et al. 
07-2014
US-2017/0332327 A1
Fang et al.
11-2017




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bill Nealon at telephone number (571) 270-7795 and/or fax number (571) 270-8795.  The examiner can normally be reached Mon-Fri. from 9:00-6:00.  If attempts to reach the examiner by telephone are unsuccessful, the examiner's Supervisor, Jinsong Hu can be reached on (571) 272-3965.  The fax number for the organization where this application or proceeding is assigned is 703-872-9306.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM NEALON/Primary Examiner, Art Unit 2643